Citation Nr: 0023548	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-08 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1971.

The current appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston Texas.  The RO, in pertinent part, denied 
entitlement to service connection for diabetes mellitus.

In his May 1999 substantive appeal the veteran requested a 
hearing before a travel Member of the Board of Veterans' 
Appeals (Board) at the RO.  He failed to report for a hearing 
scheduled in December 1999.







FINDING OF FACT

The claim of entitlement to service connection for diabetes 
mellitus is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for diabetes 
mellitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are negative for any evidence or 
findings of diabetes mellitus.

The veteran's record of service (DD-214) show his decorations 
include a Vietnam Service Medal with 4 Stars, a Vietnam 
Campaign Medal with Device (1960- ), Republic of Vietnam 
Cross of Gallantry with palm and frame, Combat Action Ribbon, 
and Purple Heart.

The post service medical documentation consists of 
correspondence and treatment reports dated during the late 
1990's referable to ongoing treatment of the veteran for 
adult onset diabetes mellitus.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)].''  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997);  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.09 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(d) (1999).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1999) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (1999).

An herbicide agent is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(t).

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after January 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The pertinent regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following disease shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease, Non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea); 
and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  These 
diseases shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne, or 
other acneform disease, consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military service.  38 C.F.R. § 3.307(a)(6)(ii).

Effective November 7, 1996, presumptive service connection is 
also warranted for acute and subacute peripheral neuropathy 
and prostate cancer under 38 C.F.R. § 3.309(e).  See 61 Fed. 
Reg. 57586-57589 (1996) (codified at 38 C.F.R. §§ 3.307, 
3.309).

For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.   38 C.F.R. § 3.309(s), Note 2.  38 C.F.R. 
§ 3.307(a)(6)(ii) has been amended to provide a 1-year 
manifestation period from the date of the last exposure for 
acute and subacute peripheral neuropathy.  Presumptive 
service connection is warranted for prostate cancer that 
manifests itself to a degree of 10 percent at any time after 
exposure.  Furthermore, the Secretary of VA formally 
announced in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not for certain conditions, or 
for "any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted." 59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5.98 Stat. 2725, 2727-29 (1984) does not prevent a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for diabetes 
mellitus is not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran has diabetes mellitus.  
However, the veteran failed to provide medical evidence of a 
nexus between his current diabetes mellitus and military 
service.  There are no documented medical opinions or other 
competent evidence of record linking the veteran's current 
diabetes mellitus to military service.

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumptive period.  
Nor is there medical evidence of a relationship between the 
veteran's current diabetes mellitus and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
pinion, which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's diabetes mellitus is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The veteran has made reference to inability to obtain 
employment in 1975 due to diabetes mellitus. However, 1975 is 
well beyond the one year presumptive period.  He has stated 
that his service medical records showed evidence of high 
blood sugar content; however, as noted above, the service 
medical records are negative for any evidence of diabetes 
mellitus.  He states that he was diagnosed with diabetes 
mellitus in the early 1970's, but has only referenced 
treatment therefore at a military medical facility, the 
records of which have been associated with the claims file.

In another statement of record, the veteran contends that his 
diabetes mellitus is secondary to AO exposure.  The Board 
notes that there is no medical diagnosis on file identifying 
any of the conditions listed at 38 C.F.R. § 3.309(e) for 
presumptive service connection based on herbicide exposure.  
Therefore, the veteran is not entitled to service connection 
on a presumptive basis.  Furthermore, pursuant to the Court's 
holding in McCartt, supra, even if the veteran actually 
served in Vietnam, which he did, he is not entitled to the 
presumption that he was exposed to AO during that period of 
time either.

Nevertheless, the veteran is still entitled to a grant of 
service connection if all the evidence, including that 
pertinent to service, establishes that diabetes mellitus was 
incurred in service.  38 C.F.R. § 3,303(d).

The Board notes that the only evidence submitted to show that 
the veteran has diabetes mellitus as secondary to AO exposure 
therein is the veteran himself.  Such a determination of 
medical diagnosis requires competent medical evidence in 
order to have probative value.  Caluza at 504; Grottveit at 
93.  Nothing in the claims folder shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot well ground the claim of entitlement to 
service connection for diabetes mellitus as secondary to AO 
exposure.  Caluza, Grottveit, supra.

The post service medical evidence of record shows that none 
of the veteran's attendant physicians has linked his diabetes 
mellitus to service and/or AO exposure therein.  The Board 
cannot substitute its own unsubstantiated opinion for that of 
a competent medical professional.  See Colvin, supra.

Therefore, the Board must conclude that the veteran's claim 
of entitlement to service connection for diabetes mellitus as 
secondary to AO exposure is not well grounded.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

As did the Board, the RO concluded that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for diabetes mellitus.  However, the RO did not 
specifically address whether the claim for service connection 
for this disorder as secondary to AO was well grounded.  The 
Board notes no prejudice to the veteran in specifically 
addressing the AO criteria.  In this regard, the veteran does 
not have one of the presumptive disorders recognized by VA 
secondary to AO exposure.  Additionally, he had the 
opportunity to present argument and submit evidence in 
support of his claim.  The Board perceives no prejudice to 
the veteran in addressing the AO criteria in response to this 
phase of the veteran's claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As the veteran's claim of entitlement to service connection 
for diabetes mellitus is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for diabetes mellitus, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

